DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the request for continued examination filed on 1/11/2021.
Claims 1-9 remain pending. Claims 1, 3, & 6-9 have been amended. Claims 1-9 have been examined and are rejected. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/11/2021 has been entered.


Priority
This application was filed 6/19/2018 and claims priority to foreign application EP 17176913.6 filed 6/20/2017.


Response to Arguments
Applicant’s arguments filed in the communications above have been are moot because the arguments do not apply to the combination of references being used in the current rejection. 

For at least these reasons, applicant’s arguments are considered not persuasive. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fausak et al. (US 2014/0372508 A1) in view of Bingol et al. (US 2017/0127067 A1) in view of Bauer (US 2015/0032248 A1). 
With regard to Claim 1, Fausak teaches:

a programming device being utilized as the first computer, the programming device being connected to at least one controller via a network, (client 1325 (i.e. first computer) may be implemented in hardware and connected to a data source 1310/sink 1325 (i.e. controller) [Fausak: 0228-30]);
the at least one application accessing the at least one controller via the programming device and via an interface connection; (facilitating communication between the data source 1310/sink 1315, the RDP client 1325, and the RDP server 1330 via the communication pathway, enabling data flow between the one or more applications 1345 and the data source 1310/sink 1315 [Fausak: 0235; 0254-55]);
the method comprising: 
establishing a Remote Desktop Protocol connection (RDP-C) from the first computer to the virtual machine; (server 1330 (i.e. second computer) establishes an RDP connection with client 1325 (i.e. first computer) [Fausak: 0227]);
and providing availability of at least one communication relation of the first computer with respect to the industrial controller to the at least one application as a local communication relation, said availability being provided from the virtual machine to the first computer via a virtual channel of the Remote Desktop Protocol connection; (data source 1310/sink 1325 may be accessed by the server 1330 comprising applications 1345 as if it were connected locally to the server [Fausak: 0320; 0237; Fig. 17], wherein the VM server 1330 and the client 1325 communicate via RDP protocol using a channel [Fausak: 0227; 0081; 0094-95]).

	While Fausak teaches communicating via a tunnel channel using RDP protocol, it does not explicitly recite communicating via a virtual channel. 
	
In a similar field of endeavor involving utilizing a tunneling service to allow an RDP client to establish a tunnel to a server through a firewall, Bingol discloses:
communications being provided from a second computer to a first computer via a virtual channel of the Remote Desktop Protocol connection; (one or more RDP virtual channels is used to create a virtual private network between RDP client 220 and one or more servers 240C [Bingol: 0038-41]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fausak in view of Bingol in order to utilize an RDP virtual channel for communication in the system of Fausak. 
One of ordinary skill in the art would have been motivated to combine Fausak with Bingol as doing so would utilize an available extension of RDP protocol to transmit additional data through a firewall that is already configured to permit an inbound RDP connection from RDP client to RDP server thereby avoiding opening additional ports in the firewall [Bingol: see 0041].

While Fausak-Bingol teaches utilizing virtual channels of RDP protocol to enable communication between incompatible devices, Fausak-Bingol does not explicitly teach utilizing such technique in an industrial environment with a PLC. In other words, Fausak-Bingol does not teach (where underlining indicates the portion of each limitation not taught):
of an industrial automation arrangement being utilized as the first computer, the programming device being connected to at least one programmable logic controller (PLC) via an automation network;
the at least one application accessing the at least one PLC via the programming device and via an interface connection. 
	
In a similar field of endeavor involving incompatible operating systems to communicate via remote access protocols, Bauer discloses:
a programming device of an industrial automation arrangement being utilized as the first computer, the programming device being connected to at least one programmable logic controller (PLC) via an automation network; (an industrial machine controller 103 (i.e. programming device) connected to a PLC 151 and further technical controllers 152-54 via an internal machine communication network 142 [Bauer: 0019-20; Fig. 2]);
the at least one application accessing the at least one PLC via the programming device and via an interface connection; (a central computer 105 hosting a virtual machine 107 in which application software (i.e. the at least one application installed on a virtual machine of a second computer) of an application server 160 is accessed via the VM 107 [Bauer: 0023-24; 0029; Fig. 2], wherein the machine controller 103 is connected via interface 108 to VM 107 using RDP protocol such that the application software of the VM 107 has access to local resources of the machine controller 103 including PLC 151 as if they are installed on the machine controller 103 locally [Bauer: 0024; 0032; Fig. 2]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fausak-Bingol in the industrial environment comprising at least one PLC of Bauer. 


With regard to Claim 2, Fausak-Bingol-Bauer teaches:
The method as claimed in patent claim 1, wherein software is installed on the first computer and on the virtual machine respectively to manage information to be transmitted via the virtual channel of the local communication relation prior to said establishing the Remote Desktop Protocol connection; (operating system 1340 includes a set of programs that manage the hardware resources of the remote computing device 1335 and provides common services for the applications [Fausak: 0226], wherein a setup engine 1305 is configured to initiate the communication between the data source 1310/sink 1315, the RDP client 1325, and the RDP server 1330 [Fausak: 0235; 0111-12]).

With regard to Claim 3, Fausak-Bingol-Bauer teaches:
The method as claimed in patent claim 2, wherein the at least one communication relation to the at least one PLC is detected by the software installed on the first computer and is made accessible via the virtual channel of the software installed on the second computer; and wherein the software installed on the second computer makes this at least one communication relation of the application accessible; (the setup engine 1305 creates the communication pathway between the data source 1310, the data sink 1315, the RDP client 1325, and the RDP server 1330 via the connection engine and may also facilitate communication between the data source 1310, the data sink 1315, the RDP client 1325, and the RDP server 1330 via the communication pathway [Fausak: 0235], wherein the data source 1310/sink 1325 may be accessed by the server 1330 comprising applications 1345 as if it were connected locally to the 

With regard to Claim 4, Fausak-Bingol-Bauer teaches:
The method as claimed in patent claim 3, wherein the first and the second computers respectively have an operating system each with an operating system extension; wherein the software installed on the first computer is connected to the operating system extension of the first computer and the software installed on the second computer is connected to the operating system extension of the second computer; (RDP client 1325 and RDP server 1330 each include software comprising a desktop extension protocol [Fausak: 0226-28], wherein the client may be connected to a server providing operating system (OS) extension to the client by use of a protocol trafficking same [Fausak: 0329]).

With regard to Claim 5, Fausak-Bingol-Bauer teaches:
The method as claimed in claim 1, wherein one of (i) the virtual channel and (ii) another virtual channel of the Remote Desktop connection is utilized to access the at least one application to a server service of the first computer; (data source 1310/sink 1325 may be accessed by the server 1330 comprising applications 1345 as if it were connected locally to the server [Fausak: 0320; 0237; Fig. 17], wherein the VM server 1330 and the client 1325 communicate via RDP protocol using a channel [Fausak: 0227; 0081; 0094-95]).

With regard to Claim 6, Fausak-Bingol-Bauer teaches:
The method as claimed in patent claim 5, wherein a service to provide licenses is used as the server service; (the API framework may also include a licensing service, which provides a license for a given duration or for a given purpose (based, e.g., on credentials or other data, such as payment information) [Fausak: 0399]).

With regard to Claim 7, Fausak-Bingol-Bauer teaches:
The method as claimed in patent claim 6, wherein the provided licenses are licenses to use the at least one application; (the API framework may also include a licensing service, which provides a license for a given duration or for a given purpose (based, e.g., on credentials or other data, such as payment information) [Fausak: 0399]).

With regard to Claim 8, Fausak-Bingol-Bauer teaches:
The method as claimed in claim 7, wherein the at least one application comprises an engineering system for industrial automation; (the application software is configured to operate or maintain the industrial machine and/or machine controller. [Bauer: 0012; 0028]).

With regard to Claim 9, it appears substantially similar to the limitations recited by claim 1 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 9 is rejected for the same reasons as set forth in claim 1.


Conclusion
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446